DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority having an earliest filing date of 05/19/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
	Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short and must describe the process steps.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 line(s) 3 sets forth the limitation “comprising;” should preferably be corrected to - - comprising[[;]]: - -
Claim 3 line(s) 3 sets forth the limitation “comprising;” should preferably be corrected to - - comprising[[;]]: - -
Claim 3 line(s) 13 sets forth the limitation “user;” should preferably be corrected to - - a user - -
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-17,19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 line(s) 12-13 sets forth the limitation “said process”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 line(s) 11 sets forth the limitation “fluid”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “fluid” refers to “hydrocarbons from slop water, deck drainage, produced water, or EOR Polymer Flood and ASP” from line(s) 1-2 or something else.
Regarding claim 11, the limitation “passing fluid in compressible oil coalescing and removal unit for oil coalescing and removal into said polishing media unit” on line(s) 11-12 is repeated on line(s) 13-14 substituting “fluid” for “water”. This is confusing and andesite as to the claim scope.
Claim 12 line(s) 6 sets forth the limitation “either said polishing unit”. The term “either” does not make sense in this context, which is usually in the form of “either […] or […]”.
Claim 12 line(s) 10-11 sets forth the limitation “said vertical or horizontal polishing media unit”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 line(s) 8-9 sets forth the limitation “water derived from said fluid from said tank or vessel that is pumped via said compressible oil coalescing and removal unit”. It is unclear how water is pumped via said compressible oil coalescing and removal unit. Fluid is pumped via a pump, not a coalescing filter.
Claim 13 line(s) 5-8 provides for limitations already present in intendent claim 3 and only serves via duplication to confuse the claim scope.
Claim 14 line(s) 4 sets forth the limitation “said three-phase separation vessel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 line(s) 4 sets forth the limitation “said three-phase separation vessel”. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the claim is dependent on claims 3 and 4, which already specifies a horizontal polishing unit and passing water with solids therethrough and therefore failing to further limit the subject matter.
Regarding claim 8, the claim is dependent on claims 3 and 4, which already specifies a horizontal polishing unit and recycling oil (same thing as “returned to user”) and therefore failing to further limit the subject matter.
Regarding claim 9, the claim is dependent on claims 3 and 5, which already specifies a vertical polishing unit and passing water with solids therethrough and therefore failing to further limit the subject matter.
Regarding claim 10, the claim is dependent on claims 3 and 5, which already specifies a vertical polishing unit and recycling oil (same thing as “returned to user”) and therefore failing to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,5-6,9-11,20 are rejected under 35 U.S.C. 103 as being unpatentable over HUGONIN (US 20160297688) evidenced by WILLIHNGANZ (US 3617548) in view of CHASE (US 20100200512).
Regarding claim 1, HUGONIN teaches a method for removing solids and hydrocarbons from water (title, Figs.) including a method for deriving oil wet solids (see “solids” of Fig. 1; see also par. [0015]) through coalescing and removal of hydrocarbons (see “hydrocarbon contaminants” of Fig. 1) in e.g. produced water (par. [0002]) comprising:
providing a system comprising:
a compressible oil coalescing and removal unit (Fig. 2 #14; par. [0023]) for receiving water with solids; wherein said compressible oil coalescing and removal unit comprises a compressed media (Fig. 2 #22) for the formation of oil droplets for coalescing of emulsions (abstract; note that the fibres are made of e.g. polyvinylidene chloride; par. [0024]; see also evidence by WILLIHNGANZ abstract) and said compressed media is decompressed (Fig. 3) and agitated during a cleaning process to remove contaminate solids (Fig. 3; par. [0023]); wherein
processing said water with solids through said compressible oil coalescing and removal unit;
deriving said oil wet solids from said water with solids; and
removing said oil wet solids (Fig. 1; par. [0018]).
HUGONIN is silent as to the formation of micron size of oil droplets. However, CHASE teaches a mixed hydrophilic/hydrophobic fiber media for liquid-liquid coalescence, which produces micron size oil droplets that help downstream separators be more efficient, smaller in size, and less expensive to operate (par. [0085]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the oil droplet size to be of micron size as taught by CHASE in order to help downstream separators be more efficient, smaller in size, and less expensive to operate. The references are combinable, because they are in the same technological environment of coalescence filters. See MPEP 2141 III (G).
Regarding claims 3,5,9-10,20, HUGONIN teaches a method for removing solids and hydrocarbons from water (title, Figs.) including a method for coalescing and removal of hydrocarbons (abstract; Fig. 1) in e.g. produced water (par. [0002]) comprising:
providing a system comprising:
a compressible oil coalescing and removal unit (Fig. 2 #14; par. [0023]); wherein said compressible oil coalescing and removal unit comprises a compressed media (Fig. 2 #22) for the formation of oil droplets for coalescing of emulsions (abstract; note that the fibres are made of e.g. polyvinylidene chloride; par. [0024]; see also evidence by WILLIHNGANZ abstract) and said compressed media is decompressed and agitated during a cleaning process to remove contaminate solids (Fig. 3; par. [0023]); and
e.g. a vertical polishing media unit (Fig. 4 #12); wherein
passing water with solids through said compressible oil coalescing and removal unit into said vertical polishing unit (Fig. 1); and
wherein water is derived from said vertical polishing media unit (Fig. 1) and is discharged (“separately discharged”; par. [0016]), and oil derived from said process is returned to user for further use (e.g. transported to a refinery; par. [0002]).
HUGONIN is silent as to the formation of micron size of oil droplets. However, CHASE teaches a mixed hydrophilic/hydrophobic fiber media for liquid-liquid coalescence, which produces micron size oil droplets that help downstream separators be more efficient, smaller in size, and less expensive to operate (par. [0085]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the oil droplet size to be of micron size as taught by CHASE in order to help downstream separators be more efficient, smaller in size, and less expensive to operate. The references are combinable, because they are in the same technological environment of coalescence filters. See MPEP 2141 III (G).
Regarding claims 2,6, and 11, HUGONIN teaches a method for removing solids and hydrocarbons from water (title, Figs.) including a method for coalescing and removal of hydrocarbons (abstract; Fig. 1) from e.g. produced water (par. [0002]) comprising:
providing a compressible oil coalescing and removal unit (Fig. 2 #14; par. [0023]);
said compressible oil coalescing and removal unit comprises a compressed media (Fig. 2 #22) for the formation of oil droplets for coalescing of emulsions (abstract; note that the fibres are made of e.g. polyvinylidene chloride; par. [0024]; see also evidence by WILLIHNGANZ abstract) and said compressed media is decompressed and agitated during a cleaning process to remove contaminate solids (Fig. 3; par. [0023]);
said compressible oil coalescing and removal unit further comprises polymeric fiber balls which attract oil and promote coalescing (par. [0024-0025]; see WILLIHNGANZ as noted above); and
providing a polishing media unit (Fig. 4 #12); wherein
passing water in compressible oil coalescing and removal unit for oil coalescing and removal into said polishing media unit and is then discharged (“separately discharged”; par. [0016]), and oil derived from said process is returned to user for further use (e.g. transported to a refinery; par. [0002]).
Claim(s) 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over HUGONIN (US 20160297688) evidenced by WILLIHNGANZ (US 3617548) in view of CHASE (US 20100200512) and DEW (US 20030111431).
Regarding claims 16-18, HUGONIN does not teach different compressions. However, DEW teaches a high rate filtration system (title, Figs.) including a compressible, fibrous lump filtration media that is compressed to adjust the porosity and collector size of the media in the bed (abstract).
DEW teaches that filter compression is a results-effective variable that affects the filter structure and properties (see Figs. 5-6; par. [0055]).  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to provide for different compressions as taught by DEW that are capable of allowing for pinpoint micron size of oil droplets (which is also a known results-effective variable) in order to optimize the coalescence filter. See MPEP 2144.05 II, A & B.
Regarding claims 12-15, HUGONIN teaches a tank (Figs. 1,7 #16), wherein fluid is passing into the tank (Fig. 1 #16), into the compressible oil coalescing and removal unit (Fig. 1 #14), and into the polishing unit (Fig. 1 #12) and the oil is reused (e.g. transported to a refinery; par. [0002]).
Alternatively (instant claims 13-15), HUGONIN teaches a three-phase separation vessel (Figs. 1,7 #16) for release of light hydrocarbons (hydrocarbons that float above the water), heavy hydrocarbon oils (oils that do not float), and water solids (Fig. 7; par. [0038-0039]). 
HUGONIN is silent as to a pump. However DEW teaches a high rate filtration system (title, Figs.; see rejection of claims 16-18 above which is incorporated by reference). It is apparent that HUGONIN would also be using a pump as is known in the art to move fluid through the coalescence treatment units. See also DEW Fig. 1 #54.
Regarding the oil wet solids (instant claim 13), see also the rejection of claim 1, which is incorporated by reference.
Claim(s) 4,7-8,19 are rejected under 35 U.S.C. 103 as being unpatentable over HUGONIN (US 20160297688) evidenced by WILLIHNGANZ (US 3617548) in view of CHASE (US 20100200512) and WIECZOREK (US 20190282930).
Regarding claims 4,7-8,19, HUGONIN does not teach a horizontal polisher. However, a change of orientation (vertical vs horizontal) is an obvious engineering design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. This is further obvious in view of WIECZOREK, which teaches a perforated layer coalescer (title, Figs.) including a horizontal coalescence filter (see e.g. Fig. 11 showing horizontal flows; par. [0095]).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUTTON-SHARP (US 20180370823) discloses a method for recovering oil and
 viscosifying polymers in polymer-flood produced water including a membrane coalescing contactor.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777